[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Martin, Slip Opinion No. 2022-Ohio-4175.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-4175
             THE STATE OF OHIO, APPELLEE, v. MARTIN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Martin, Slip Opinion No. 2022-Ohio-4175.]
Juvenile court—Transfer to adult court—A juvenile court’s probable-cause
        determination at a mandatory-bindover hearing is not subject to manifest-
        weight review on appeal—Court of appeals’ judgment affirmed.
   (No. 2021-0967—Submitted June 15, 2022—Decided November 29, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 108996, 2021-Ohio-1096.
                                   __________________
        DEWINE, J.
        {¶ 1} Under certain circumstances, a juvenile case may be transferred to
adult court for criminal prosecution. One prerequisite to a transfer is that the state
must establish probable cause to believe that the juvenile committed the charged
offense. This case is about the proper standard for reviewing a juvenile court’s
probable-cause determination.
                            SUPREME COURT OF OHIO




       {¶ 2} The juvenile in this case proposes that an appellate court must assess
whether the “manifest weight of the evidence” supports the finding of probable
cause. The “manifest weight” standard is one that we have employed in the context
of reviewing a factfinder’s finding of guilt: we reverse a criminal conviction when
it is not supported by the manifest weight of the evidence. But manifest-weight
review—which requires a weighing of all the evidence—is a different inquiry from
whether there is probable cause to believe that a crime has been committed.
       {¶ 3} The court of appeals below appropriately concluded that a
determination of probable cause in a bindover proceeding is not subject to manifest-
weight review. We affirm its judgment.
                                 I. Background
       {¶ 4} The events in this case began with a fight among teenage girls. They
ended in the death of 20-year-old Darnez Canion.
       {¶ 5} Fifteen-year-old M.G. was hanging out with some friends at a park
near her home when a fight broke out between her group and another group of girls.
M.G. went home after the fight. But when she got there, she realized her necklace
was missing. Two male friends of M.G.’s, Tysean Martin and Damien Stewart,
offered to go to the park to look for her necklace. As they were leaving, Stewart
got a call from one of the girls who had fought M.G. and her friends, threatening
that he was going to get “touched.” According to M.G., Martin was carrying a
black gun in his bookbag when he left for the park.
       {¶ 6} Another friend of M.G.’s ran into Stewart and Martin on their way to
the park and joined them in their quest. The friend made a video call to M.G.
through his cell phone’s FaceTime application, to keep her abreast of the search.
During this call, M.G. was able to view some of what happened next.
       {¶ 7} As M.G. described it, a group of people spotted Stewart in a school
parking lot on his way to the park. Canion, the victim in this case, was among them.
Canion punched Stewart, the two started fighting, and others quickly joined in. A




                                         2
                                January Term, 2022




girl passed Canion a gun, but when he went to fire, Stewart knocked the gun out of
his hand. An unknown person grabbed that gun, Martin drew his, and they began
firing at each other. M.G. saw “shots coming from both sides.” She figured that
Martin got “a few” shots off before his gun jammed and everyone started running.
During cross-examination at the probable-cause hearing, however, M.G. conceded
that she couldn’t be sure that Martin’s gun fired before jamming. At some point
after the shooting started, M.G.’s friend dropped his phone and the call ended.
        {¶ 8} When police arrived on scene, they found Canion lying on the ground
with a gunshot wound. He died soon thereafter. Three different types of shell
casings were found in the parking lot, leading the state to argue that there had been
at least three shooters.
        {¶ 9} Police also reviewed video footage from the school’s security
cameras. One camera showed a group of 15 to 20 people at the scene of the fight.
Canion and Stewart were fighting, with Martin standing behind them wearing a
bookbag. As things escalated, Martin ran to an area out of the camera’s view.
Gunshots were fired from that area, and shell casings were later found in the same
spot. A different camera showed a closeup of five people, including Stewart and
Martin, then running around the side of the school away from the scuffle; Martin
had a gun in his hand.
        {¶ 10} The state filed a complaint in the juvenile court alleging that Martin
committed involuntary manslaughter, among other offenses.             Under Ohio’s
statutory scheme, when a 16- or 17-year-old is accused of committing involuntary
manslaughter with a gun, the juvenile court is required to transfer the case to the
general division of the court of common pleas—but only if it first finds probable
cause to believe that the juvenile committed the offense. See R.C. 2152.10(A)(2),
2152.02(BB)(2), and 2152.12(A)(1)(b)(i). This process is known as a “mandatory
bindover.”
        {¶ 11} The juvenile court held a hearing, determined that the state had




                                          3
                                 SUPREME COURT OF OHIO




established probable cause, and transferred Martin’s case to the general division.
A grand jury indicted Martin, and he ultimately pleaded guilty to involuntary
manslaughter, having weapons while under a disability, and aggravated riot.1
        {¶ 12} Martin appealed to the Eighth District Court of Appeals.                       He
asserted, among other things, that the state had not presented sufficient evidence to
establish probable cause and that the juvenile court’s finding of probable cause was
against the manifest weight of the evidence. He therefore contended that the
juvenile court erred in transferring his case to the general division.
        {¶ 13} The Eighth District affirmed Martin’s convictions. The court of
appeals determined that the state had presented evidence sufficient to establish
probable cause. 2021-Ohio-1096, ¶ 23, 36. It further concluded that the juvenile
court’s probable-cause determination was not subject to a manifest-weight
challenge. Id. at ¶ 21-22.
        {¶ 14} We accepted Martin’s appeal to address the question whether a
juvenile court’s probable-cause determination is subject to a manifest-weight
challenge on appeal. See 165 Ohio St.3d 1449, 2021-Ohio-3908, 175 N.E.3d 1285.
We conclude that it is not.
                                         II. Analysis
                  A. Probable cause in the juvenile-bindover context
        {¶ 15} Before transferring a juvenile case to adult court, the juvenile court
must first find probable cause. R.C. 2152.12(A)(1)(a), (A)(1)(b), and (B)(2); Juv.R.
30(A) (“the court shall hold a preliminary hearing to determine if there is probable
cause to believe that the child committed the act alleged”). In this respect, the
juvenile court is tasked with evaluating “ ‘whether sufficient credible evidence


1. This court has accepted an appeal raising the question whether a juvenile whose case is bound
over to the general division of a common pleas court and who subsequently pleads guilty waives his
ability to contest the juvenile court’s finding of probable cause. See State v. Zarlengo, 166 Ohio
St.3d 1483, 2022-Ohio-1284, 186 N.E.3d 817. The state has not argued that Martin waived his
probable-cause challenge by pleading guilty, and we express no opinion on that question here.




                                                4
                                 January Term, 2022




exists to warrant going forward with a prosecution on a charge that the legislature
has determined triggers a mandatory transfer of jurisdiction to adult court.’ ” In re
A.J.S., 120 Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, ¶ 46, quoting In re
A.J.S., 173 Ohio App.3d 171, 2007-Ohio-3216, 877 N.E.2d 997, ¶ 22 (10th Dist.).
Once the state has established probable cause to believe that a juvenile has
committed an offense that is subject to mandatory bindover, the juvenile court has
no choice but to relinquish jurisdiction over the case. See R.C. 2152.12(A); Juv.R.
30(B).
         {¶ 16} Probable cause is a familiar concept in the law. As the name
suggests, probable cause “deals with probabilities.” Maryland v. Pringle, 540 U.S.
366, 371, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003), citing Brinegar v. United States,
338 U.S. 160, 175, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949). It “ ‘is a fluid concept—
turning on the assessment of probabilities in particular factual contexts.’ ” Id. at
370-371, quoting Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317, 76 L.Ed.2d
527 (1983).
         {¶ 17} “ ‘[T]he substance of all the definitions of probable cause is a
reasonable ground for belief of guilt * * *.’ ” Id. at 371, quoting Brinegar at 175.
Thus, probable cause exists when the facts and circumstances are sufficient to
provide a reasonable belief that the accused has committed a crime. Brinegar at
175-176, citing Carroll v. United States, 267 U.S. 132, 162, 45 S.Ct. 280, 69 L.Ed.
543 (1925). The inquiry requires the judge to review all the circumstances and
make “a practical, common-sense decision” as to whether probable cause is present.
Gates at 238.
         {¶ 18} It is said that probable cause is “incapable of precise definition or
quantification into percentages.” Pringle at 371. Thus, “[f]inely tuned standards
such as proof beyond a reasonable doubt or by a preponderance of the evidence
* * * have no place in the probable-cause decision.” (Cleaned up.) Id. But
probable cause requires “more than bare suspicion.” Brinegar at 175. The




                                          5
                             SUPREME COURT OF OHIO




circumstances must demonstrate a “fair probability” that a crime has been
committed. Gates at 238.
       {¶ 19} This court has previously discussed the probable-cause standard in
the context of juvenile-bindover proceedings. We have explained that before a
juvenile court may relinquish jurisdiction of a delinquency case, “[t]he state must
provide credible evidence of every element of an offense to support a finding that
probable cause exists to believe that the juvenile committed the offense.” State v.
Iacona, 93 Ohio St.3d 83, 752 N.E.2d 937 (2001), paragraph three of the syllabus.
“[T]he state must produce evidence that raises more than a mere suspicion of guilt,
but [it] need not provide evidence proving guilt beyond a reasonable doubt.” Id. at
93.
       {¶ 20} In Iacona, this court considered defense expert testimony
contradicting the coroner’s claim that the victim’s death was a homicide and
suggesting instead that the victim had died of natural causes. We rejected the notion
that the defense evidence had undermined the juvenile court’s finding of probable
cause. We explained that notwithstanding evidence challenging the state’s theory
of the case, the state had nevertheless presented evidence that “was credible, even
if not unassailable.” Id. at 96. Though we acknowledged that the juvenile court
“must evaluate the quality of the evidence presented by the state in support of
probable cause,” id. at 93, we emphasized that deciding the merits of competing
prosecution and defense theories was “a matter for a factfinder at trial,” id. at 96.
       {¶ 21} We elaborated on the probable-cause standard in In re A.J.S., 120
Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, another juvenile-bindover case.
There, the state presented evidence that the juvenile had committed attempted
murder by shooting a gun at other people. The juvenile court concluded that the
state had not established probable cause, because it was possible that the juvenile
had fired his weapon toward the ground rather than at the alleged victims. The
court of appeals reversed the juvenile court’s judgment, and we affirmed.




                                          6
                                 January Term, 2022




        {¶ 22} In doing so, we explained that while “the state must present credible
evidence of every element of an offense to support a finding of probable cause,” id.
at ¶ 46, probable cause requires only that the state’s evidence raise “more than a
mere suspicion of guilt,” id. at ¶ 62, citing Iacona, 93 Ohio St.3d at 93, 752 N.E.2d
937. And we emphasized that “the state has no burden to disprove alternate theories
of the case at a bindover proceeding.” Id. at ¶ 61.
        {¶ 23} This court further recognized in A.J.S. that a judge presiding over a
probable-cause hearing has “a duty to assess the credibility of the evidence and to
determine whether the state has presented credible evidence going to each element
of the charged offense.” Id. at ¶ 44. And we concluded that these credibility
assessments were entitled to deference on review. Id. at ¶ 51. But we made clear
that the juvenile court “is not permitted to exceed the limited scope of the bindover
hearing or to assume the role of the ultimate fact-finder.” Id. at ¶ 44. Rather, it is
tasked only with determining whether the state presented sufficient credible
evidence of probable cause, and that determination is reviewed de novo.
        {¶ 24} Applying those principles to the facts in A.J.S., we held that although
“some of the evidence could support a determination that A.J.S. fired his gun at the
ground to scare the victims, * * * the state met its burden to establish probable cause
by presenting evidence raising more than a mere suspicion that A.J.S. purposely
attempted to cause the death of the victims.” 120 Ohio St.3d 185, 2008-Ohio-5307,
897 N.E.2d 629, at ¶ 64. And we reiterated that resolution of those conflicting
theories was “a matter for the trier of fact at a trial on the merits of the case.” Id.
B. Probable-cause determinations are not subject to manifest-weight challenges
        {¶ 25} Martin contends that our statements in Iacona and A.J.S. directing
the juvenile court to evaluate the credibility and quality of the state’s evidence of
probable cause demonstrate that the state’s showing is subject to a manifest-weight
challenge. But the two concepts are distinct.
        {¶ 26} The term “ ‘manifest weight of the evidence’ * * * relates to




                                           7
                              SUPREME COURT OF OHIO




persuasion.” Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972
N.E.2d 517, ¶ 19. It “concerns ‘the inclination of the greater amount of credible
evidence, offered in a trial, to support one side of the issue rather than the other.’ ”
(Emphasis deleted.) State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541
(1997), quoting Black’s Law Dictionary 1594 (6th Ed.1990). When conducting a
manifest-weight review, the appellate court “ ‘weighs the evidence and all
reasonable inferences, considers the credibility of witnesses and determines
whether in resolving conflicts in the evidence, the [trier of fact] clearly lost its way.’
” Id., quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st
Dist.1983). We have thus described the appellate court’s role in manifest-weight
review as that of a “ ‘thirteenth juror’ ” who may disagree with the factfinder’s
resolution of the conflicting evidence. Id., quoting Tibbs v. Florida, 457 U.S. 31,
42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).
        {¶ 27} Our references to credibility in Iacona and A.J.S. were directed not
at the ultimate resolution of competing evidence but, rather, to the reliability of the
evidence presented in support of probable cause. Probable cause “is dependent
upon both the content of the information possessed by police and its degree of
reliability.” Alabama v. White, 496 U.S. 325, 330, 110 S.Ct. 2412, 110 L.Ed.2d
301 (1990); see also Brinegar, 338 U.S. at 175, 69 S.Ct. 1302, 93 L.Ed. 1879 (the
facts supporting probable cause must be based on “reasonably trustworthy
information”). Both the quantity and quality of the evidence must be considered.
White at 330.
        {¶ 28} Martin insists that the juvenile court’s “entire function” at a bindover
hearing “is to weigh the evidence and evaluate it for credibility.” But that is the
opposite of what this court has said. Indeed, we held in A.J.S. that the juvenile court
had “exceeded the scope of its review of the evidence when it weighed the
conflicting evidence.” 120 Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, at
¶ 60.




                                            8
                                January Term, 2022




       {¶ 29} Martin’s arguments about the evidence presented at the probable-
cause hearing in this case are illustrative. He primarily attacks the state’s evidence
showing that his gun was operable. The state relied on M.G.’s statement that she
had seen Martin fire his gun through the FaceTime call, as well as on video footage
of Martin running to a place where shell casings were later found and fleeing the
scene with a gun in his hand. Martin points out that although M.G. initially said
she had seen him fire a gun, she later said she could not be certain that he had done
so. And he contends that it is possible that some other person not shown in the
video fired shots from the location where Martin was positioned. What he presents
is, in essence, an alternate theory of the case. This is the type of argument a trier
of fact would consider in deciding whether to convict or acquit after a trial.
       {¶ 30} And therein lies the problem. Not only is it improper to conduct a
manifest-weight review of the evidence presented during the probable-cause
portion of a juvenile-bindover hearing—it is not possible to. The state has no
obligation to marshal all of its evidence at the probable-cause phase so as to survive
a manifest-weight challenge. It need only present “sufficient credible evidence” to
establish probable cause. Id. at ¶ 65. Because neither party is compelled to present
the entirety of its evidence at the probable-cause hearing, it is difficult to see how
an appellate court could review whether “the greater amount” of credible evidence
at the probable-cause hearing favors the state or the accused juvenile (emphasis
deleted), Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541.
       {¶ 31} The juvenile court presiding over a probable-cause hearing does not
sit as the ultimate trier of fact. Rather, “the juvenile court’s role in a mandatory-
bindover proceeding is that of a gatekeeper.” A.J.S., 120 Ohio St.3d 185, 2008-
Ohio-5307, 897 N.E.2d 629, at ¶ 46. It is tasked only with conducting a preliminary
hearing to determine whether the state has presented sufficient credible evidence to
proceed with its prosecution in a criminal court. Juv.R. 30(A). Questions regarding
the greater weight of the evidence must be reserved for final adjudication on the




                                          9
                             SUPREME COURT OF OHIO




merits.
                                  III. Conclusion
          {¶ 32} A juvenile court’s probable-cause determination at a mandatory-
bindover hearing is not subject to manifest-weight review on appeal. We affirm
the judgment of the court of appeals.
                                                             Judgment affirmed.
          O’CONNOR, C.J., and KENNEDY, FISCHER, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                               _________________
          Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Gregory Ochocki, Assistant Prosecuting Attorney, for appellee.
          Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Assistant
Public Defender, for appellant.
          Dave Yost, Ohio Attorney General, Benjamin M. Flowers, Solicitor
General, and Samuel C. Peterson, Deputy Solicitor General, urging affirmance for
amicus curiae, Ohio Attorney General Dave Yost.
                               _________________




                                        10